Citation Nr: 1431063	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable initial rating prior to November 20, 2007, and to a rating in excess of 20 percent from November 20, 2007 forward, for residuals of a right foot injury, including right foot strain.

2. Entitlement to a compensable initial rating prior to November 20, 2007, and to a rating in excess of 10 percent from November 20, 2007 forward, for residuals of a left foot injury, including left foot strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the claims in February 2010 and April 2012 to obtain complete treatment records and a new VA examination that took into consideration the additional records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran had a VA examination for his bilateral foot disabilities in January 2013.  The examination report does not address all of the rating criteria for the Veteran's foot disabilities, specifically regarding pain and tenderness in his left foot, therefore a new examination is necessary.  The rating criteria for foot disabilities takes into consideration involvement of one or both feet.  Therefore the Board finds that these two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the Board will delay further adjudication of the claim for a higher rating for his right foot disability, as well.

In addition, in a memorandum dated May 3, 2010, the Veteran's representative reported that the Veteran had pain in both great toes.  The January 2013 VA examination report does not address whether the Veteran has pain in his toes, and if so, whether it is part of his service-connected bilateral foot disability.  Therefore, these questions should also be addressed on remand.

In addition, all recent treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the VA Medical Center in Fresno, California, dated since June 2014.

2.  Make arrangements to obtain the Veteran's treatment records from Loreen Flaherty, D.P.M./Flaherty Footcare Center, dated since May 2012.

3.  Thereafter, schedule the Veteran for a VA podiatry examination to assess the current severity of his bilateral foot disability.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is asked to make the following determinations:

(a) Identify and describe in detail all specific manifestations and residuals of the Veteran's bilateral plantar fasciitis, bilateral pes cavus, metatarsalgia of the right foot, and bilateral arthritis of the feet, to include whether he has painful motion of his toes.

(b) State whether the specific manifestations and residuals of the Veteran's plantar fasciitis in EACH foot could be described as (i) severe, (ii) moderately severe, or (iii) moderate.

(c) State whether the specific manifestations and residuals of the Veteran's pes cavus in EACH foot result in an effect on the toes (great toe dorsiflexion, all toes tending to dorsiflexion, all toes hammer toes); pain and tenderness (definite tenderness under metatarsal heads, marked tenderness under metatarsal heads, very painful callosities); effect on the plantar fascia (shortened plantar fascia or marked contraction with dropped forefoot); or dorsiflexion and varus deformities (some limitation of dorsiflexion at angle, limitation of dorsiflexion at ankle to right ankle, marked varus deformity).

(d) State whether the Veteran's bilateral plantar fasciitis, bilateral pes cavus, metatarsalgia of the right foot, and bilateral arthritis of the feet result in any limitation of motion or limitation of function.  If possible, any limitations should be noted in terms of degree of loss of motion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

